EXHIBIT CERTIFICATIONS PURSUANT TO 18 U.S.C. SECTION1350/ SECURITIES EXCHANGE ACT RULE 13a-14(b), AS ADOPTED PURSUANT TO SECTION– OXLEY ACT OF In connection with the Annual Report on Form 10-K of Cytori Therapeutics, Inc. for the year ended December 31, 2008 as filed with the Securities and Exchange Commission on the date hereof, Christopher J. Calhoun, as Chief Executive Officer of Cytori Therapeutics, Inc., and Mark E. Saad, as Chief Financial Officer of Cytori Therapeutics, Inc., each hereby certifies, respectively, that: 1. The Form 10-K report of Cytori Therapeutics, Inc. that this certification accompanies fully complies with the requirements of section13(a) of the Securities Exchange Act of 2. The information contained in the Form 10-K report of Cytori Therapeutics, Inc. that this certification accompanies fairly presents, in all material respects, the financial condition and results of operations of Cytori Therapeutics, Inc. By: /s/ Christopher J. Calhoun Dated: March 6, 2009 Christopher J. Calhoun Chief Executive Officer By: /s/ Mark E. Saad Dated: March 6, 2009 Mark E. Saad Chief Financial Officer
